DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a first substrate area including attachment positions of a debonding target electronic component and a neighboring electronic component” at lines 4-5. However, claim 1 also recites “for debonding an electronic component from a substrate”. Then, it is unclear if “the debonding target electronic component and the neighboring electronic component” (Claim 1 at lines 4-5 and 11-12) is the same or different from “an electronic component” (Claim 1 at lines 1-2). 
   	Claim 1 recites “the electronic components”. It is unclear which electronic components refers to because currently there are three electronic component (i.e., neighboring electronic component, debonding target electronic component and the electronic component) in claim 1. 
 	Claim 6 recites “the maximum temperature” at line 4. It is unclear what the maximum temperature refers to. 
 	

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-2 are rejected under 35 U.S.C. 102 a1 as being anticipated by Kawamuki (JP 2004-314165).
 	Regarding claim 1, Kawamuki discloses “a multi-beam laser debonding apparatus” (fig.1) “for debonding an electronic component from a substrate” (intended use), the apparatus comprising: 
 	“a first laser module” (3A)” to emit a first laser beam to a predetermined range of a first substrate area” (fig.1 shows the first laser beam L2 cover a range of a first substrate area) “including attachment positions of a debonding target electronic component and a neighboring electronic component to thereby heat a solder of the electronic components to reach a predetermined pre-heat temperature” (functional language. The structure of electronic component(s) is not positively recited because it is based on the intended use in the preamble. The laser L2 is a heat source that is configured to heat the structure to a temperature level so that it is inherently and necessarily that the laser beam output an energy that generate heat.  MPEP2114, i.e., Apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim); and
 	“a second laser module” (2A) “to emit a second laser beam overlapping the first laser beam to a second substrate area smaller than the first substrate area” (fig.1 shows the second laser beam L1 overlapping the first laser beam L2 to a second substrate area smaller than the first substrate area), “the second substrate area including the attachment position of the debonding target electronic component to thereby heat the solder of the debonding target electronic component to reach a debonding temperature at which the solder commences melting” (functional language. The structure of electronic component(s) is not positively recited because it is based on the intended use in the preamble. The laser beam L1 is configured to melting or ablating the material in order to remove material. MPEP2114, i.e., Apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
 	Regarding claim 2, Kawamuki discloses “each of the first laser module and the second laser module comprises at least one laser module” (2A and 3A each is a laser module).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamuki (JP 2004-314165) in view of McKee et al. (US 6,657,159)
 	Regarding claim 3, Kawamuki discloses all the features of claim limitations as set forth in claim 1 above, and further in view of the first laser module and the second laser module have an emission surface having a quadrangular or circular shape.
 	Lin et al. teaches “the first laser module and the second laser module have an emission surface having a quadrangular or circular shape” (Claim 1, i.e., the first laser being configured to emit a first energy beam at a first wavelength and to focus the first energy beam to a first spot for removing the first conductive layer, the first spot having a first diameter … the second laser being configured to emit a second energy beam at a second wavelength and to focus the second energy beam to a second spot having a second diameter). Kawamuki teaches a laser processing device. Lin et al. teaches laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with McKee et al., by modifying Kawamuki’s shape of laser spot according to Lin et al.’s laser spot diameter, to provide desired shape of laser spot based on design specification. 
 	

 	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamuki (JP 2004-314165) in view of Wang et al. (US 2014/0097171) and Design Choice.
 	Regarding claim 4, Kawamuki discloses all the feature of claim limitations as set forth above except for a difference between the pre-heat temperature of the first substrate area and the debonding temperature for the second substrate area is in the range of 20 to 400C.
 	Wang et al. teaches “a difference between the pre-heat temperature of the first substrate area and the debonding temperature for the second substrate area is in the range of 20 to 620C” (para.0068, i.e., Tmelt = 1412 C and Tnonmelt can range from 1000 to 1350 0C). Kawamuki discloses a laser processing. Wang et al. teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with Wang et al., by modifying Kawamuki’s heating temperatures according to Wang et al.’s heating temperatures, to provide desired temperature for heating based on design specification. 
 	The combination of Kawamuki and Wang et al. do not address the temperature range of 20 to 400C. However, the applicant has not disclosed that the temperature range of 20 to 400C solves any stated problem or provides any unexpected results.  Applicant has not disclosed that having the temperature range of 20 to 400C solves any stated problem or is for any particular purpose.  Moreover, it appears that the Kawamuki would perform equally well with the temperature range of 20 to 400C.  Accordingly, the use of the temperature range of 20 to 400C is deemed to be a design consideration which fails to patentably distinguish over the prior art of Wang et al.
 	Regarding claim 6, modified Kawamuki discloses “a deviation between the pre-heat temperature of the first substrate area and the debonding temperature of the second substrate area is in the range of 10 to 15% of the maximum temperature” (Wang teaches the deviation between pre-heat temperature (1350C) and debonding temperature (1412C) in the range of the maximum temperature. Examiner interpreted that the maximum temperature is the debonding temperature so that the pre-heat temperature is within the range of 10 to 15 %. 1350C is about 4.39% within the temperature range 10 to 15%).


 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamuki (JP 2004-314165) in view of Osako (WO 2011/123670) and Yoo et al. (US 2011/0100967) and Fukumitsu (US 2012/0061356).
 	Regarding claim 5, Kawamuki discloses all the feature of claim limitations as set forth above except for the respective laser modules are arranged in a symmetrical manner, have an equal beam emission angle, and have different maximum outputs and different wavelengths from one another.
 	Karlsen et al. teaches “the respective laser modules are arranged in a symmetrical manner” (fig.10, 150 and 170), “have an equal beam emission angle” (152 and 172 having equal angle).  Kawamuki teaches a laser processing. Karlsen et al. teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with Karlsen et al., by modifying Kawamuki’s laser modules configuration according to Karlsen et al.’s laser modules configuration, to provide desired laser modules configuration for laser processing. 
 	Kawamuki is silent regarding the laser modules have different maximum outputs and different wavelengths from one another.
 	Yoo et al. teaches the laser modules have different maximum outputs and different wavelengths from one another.
 	 Fukumitsu teaches “the laser modules have different maximum outputs” (para.0052, i.e., the maximum output in one case for second pulsed laser light is 4 μJ and the first pulsed laser light can be 10 μJ) and “different wavelengths from one another” (para.0009, i.e., a second pulsed laser light having a second wavelength different from the first wavelength). Kawamuki teaches a laser processing device. Fukumitsu teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with Fukumitsu, by modifying Kawamuki’s laser characteristics according Fukumitsu’s laser characteristics, to provide improved controllability of modified spots (para.0008) as taught by Fukumitsu.



 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamuki (JP 2004-314165) in view of Fukumitsu (US 2012/0061356).
 	Regarding claim 7, Kawamuki discloses all the feature of claim limitations as set forth above except for the first laser beam and the second laser beam are emitted simultaneously.
 	Fukumitsu teaches “the first laser beam and the second laser beam are emitted simultaneously” (para.0079, i.e., this enables excellent laser processing under multi-wavelength simultaneous irradiation with the pulsed laser light L1, L2 cooperating with each other).  Kawamuki teaches a laser processing device. Fukumitsu teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with Fukumitsu, by modifying Kawamuki’s laser output timing according Fukumitsu’s laser output timing, to provide improved controllability of modified spots (para.0008) as taught by Fukumitsu.



 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamuki (JP 2004-314165) in view of Gu et al. (US 2005/0115937)
 	Regarding claim 8, Kawamuki discloses all the feature of claim limitations as set forth above except for the first laser beam and the second laser beam are emitted in sequence.
 	Gu et al. teaches “the first laser beam and the second laser beam are emitted in sequence” (para.0081, i.e., FIG. 3 is a schematic diagram showing one arrangement for combining laser pulses or generating a sequence of closely spaced pulses using multiple lasers with delayed triggering). Kawamuki teaches a laser processing device. Gu et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with Gu et al., to adjust the trigger time of Kawamuki’s laser device according to Gu et al.’s laser trigger time, to remove the object without damaging the substrate (abstract) as taught by Gu et al.


 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamuki (JP 2004-314165). 
 	Regarding claim 9, Kawamuki discloses “a temperature profile based on the overlap between the first laser beam and the second laser beam has a dual-step increase section and a dual-step decreasing section” (Fig.2 shows the overlapping of the laser beams L1 and L2 creates the heating profile on the workpiece so that it is inherently and necessarily that the heating region SL1 has a temperature profile such that the temperature increases toward SL1 and temperature decreases away from SL1 and the temperature profile can be divided into plurality of sections such as a dual step increase section and a dual step decreasing section). It would have been obvious that the overlapping of laser beams create a heat increasing regions and a heat decreasing region on a workpiece in order to form different heating regions. 



 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamuki (JP 2004-314165) in view of Andry et al. (US 10,224,229) and Morimoto et al. (US 2014/0245608).
 	Regarding claim 10, Kawamuki discloses all the features of claim limitations as set forth above except for a camera unit comprised of at least one camera module to capture a debonding process of the electronic component by the respective laser beams; and a laser output control unit to generate a control signal for independently controlling the respective laser modules of a laser emission unit based on the output signal from the camera unit to thereby apply the control signal to the laser emission unit.
 	Andry et al. teaches “a camera unit comprised of at least one camera module” (Fig.3, 24 camera) “to capture a debonding process of the electronic component by the respective laser beams” (fig.3 shows the camera is capable of capturing laser and workpiece. Examiner noted that the electronic component is not positively recited in the claim). Kawamuki teaches a laser processing device. Gu et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with Andry et al., to add Andry et al.’s a camera unit to Kawamuki’s device, to enable the identification and accurate location of reference marks and indicia on the component substrate thereby aiding in the process of debonding (col.9 at lines 31-45) as taught by Andry et al.
 	Morimoto et al. teaches “a laser output control unit to generate a control signal for independently controlling the respective laser modules of a laser emission unit based on “the output signal from the camera unit to thereby apply the control signal to the laser emission unit” (para.0043, i.e., The detector 12 is an image pickup device, such as a CCD camera, connected to the image processing unit 13 and acquires an image of the positioning mark (alignment mark) formed on the workpiece 6. The image processing unit 13 calculates the position of the center of gravity of the positioning mark on the basis of an image signal sent from the detector 12. The control unit 14 is connected to the image processing unit 13, the stage 7, the reflecting mirror 10, and the laser oscillators 1 and 8. The control unit 14 obtains the position and orientation of the workpiece 6 on the basis of the position of the center of gravity calculated by the image processing unit 13 and drives the stage 7 and the reflecting mirror 10 to locate the focal point of the laser beam on the workpiece to a predetermined processing position. The control unit 14 further has the function of oscillating the laser oscillators 1 and 8 at predetermined timing. The controller is configured to control the laser modules of a laser emission unit such as controlling the mirror 10 of the laser module and fig.1 also shows the control unit separately connected to each laser oscillator of the laser module unit so that it is capable of independently control each laser unit for processing workpiece at different regions). Kawamuki teaches a laser processing device. Morimoto et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamuki with Morimoto et al., by modifying Kawamuki’s control unit according to Morimoto et al.’s control unit, to allow the laser units to process workpiece at different regions. 







Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761